Long, J.
The respondent was informed against in the same information with Michael Shaughnessy and Edward Bailey. He was tried in the recorder’s court of the city of Detroit before a jury, convicted, and sentenced to the Detroit House of Correction for the term of five years. The facts are so fully set forth in People v. Shaughnessy, 89 Mich. 130, that it is unnecessary to state them here. The respondent contends:
1. That there was no evidence in the present case showing that the breaking into the store was in the nighttime, and with intent to commit a felony.
*112. That the testimony shows that the store which was broken into and entered was adjoining to and occupied with a dwelling-house.
3. That the court erred in not charging the jury that the respondent was presumed to be innocent until proven guilty.
The respondent offered no testimony in his own behalf.
We think there was some testimony to go to the jury tending to show that the store was entered in the nighttime, and that it was entered with intent to commit larceny.
The second point is ruled by People v. Shaughnessy, supra.
The third point is ruled by People v. Graney, 91 Mich. 646.
The conviction is affirmed.
Morse, O. J., Grant and Montgomery, JJ., concurred. McGrath, J., did not sit.